Citation Nr: 0202452	
Decision Date: 03/15/02    Archive Date: 03/25/02

DOCKET NO.  00-16 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for high frequency hearing 
loss of the right ear. 


ATTORNEY FOR THE BOARD

Rebecca A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from July 1979 to July 1999.  
The veteran's claim comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a March 2000 rating 
decision of the Department of Veteran's Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  In a July 2001 rating 
decision service connection for defective hearing of the left 
ear was granted.  




FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.  

2. The veteran is not shown to have a right ear hearing loss 
disability by VA standards.


CONCLUSION OF LAW

Right ear hearing loss disability was not incurred in or 
aggravated during service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102 and 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits and provides, among other things, that VA 
shall make reasonable efforts to notify a claimant of 
relevant evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C.C §§ 5103, 5103A; 66 Fed. Reg 45, 630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).  In a 
March 2001 letter, the RO notified the veteran of this new 
law, and explained VA's duty to notify him about his claim 
and to assist him in obtaining evidence.  Moreover, as set 
forth below, the RO's actions throughout the course of this 
appeal satisfied the requirements under the VCAA.

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in a March 2000 rating decision of the evidence needed to 
substantiate his claim.  He was provided an opportunity to 
submit such evidence.  Moreover, in a May 2000 Statement of 
the Case and in a July 2001 Supplemental Statement of the 
Case, the RO notified the veteran of all regulations 
pertinent to service connection claims, informed him of the 
reasons for which it had denied his claim, and provided him 
additional opportunities to present evidence and argument in 
support of his claim.  The Board finds that the foregoing 
information provided to the veteran specifically satisfies 
the requirements of 38 U.S.C.A. § 5103 of the new statute in 
that the veteran was clearly notified of the evidence 
necessary to substantiate his service connection claim.  
Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A.  VA complied with the VCAA's duty to assist 
by aiding the veteran in obtaining outstanding medical 
evidence.  The veteran submitted private medical records and 
was afforded two VA examinations.  In this regard, all known 
and available service, private, and VA medical records have 
been obtained and are associated with the veteran's claims 
file.  The Board thus finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement the 
statute.  As such, there has been no prejudice to the veteran 
that would warrant a remand, the veteran's procedural rights 
have not been abridged, and the Board will proceed with 
appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

The veteran contends that he is entitled to service 
connection for high frequency hearing loss in his right ear 
due to the excessive noise he was exposed to during his 
twenty years in service.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or diseased 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be a 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  See 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for certain chronic diseases, such as high frequency 
sensorineural hearing loss, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the veteran's auditory threshold (puretone decibel loss) in 
one of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the above mentioned frequencies are 26 
decibels or greater.  Impaired hearing for VA purposes may 
also be found when the veteran's speech recognition scores, 
using the Maryland CNC Test, are less than 94 percent.  See 
38 C.F.R. § 3.385.  

The veteran's service medical records include records from 
June 1976 to April 1999.  In June 1976, the veteran was 
examined as an Air Force ROTC Cadet, prior to entering 
service.  At that time, testing of the veteran's hearing at 
500, 1000, 2000, 3000 and 4000 Hertz showed auditory 
thresholds of 10, 0, 0, 15 and 20 respectively, for his right 
ear.  The veteran's left ear auditory thresholds at the same 
frequencies were 15, 20, 5, 15 and 45.  The examiner 
indicated that the veteran suffered from high frequency 
hearing loss in his left ear, but made no notation indicating 
that the veteran's right ear suffered from impaired hearing.  
In November 1978 the veteran's hearing was tested again at 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz, and his 
corresponding auditory thresholds for his right ear were 5, 
0, 0, 15, and 15.  Following the examination, no high 
frequency hearing loss was noted for either of the veteran's 
ears.  The veteran's hearing was again tested in June 1982 at 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz.  His 
auditory thresholds were listed as 0, 0, 10, 25, and 10.  The 
examiner found non-progression high frequency hearing loss in 
the veteran's left ear at that time, but made no statement 
regarding the veteran's right ear.  In November 1987 the 
veteran received another examination.  Testing the veteran's 
right hearing at frequencies 500, 1000, 2000, 3000 and 4000 
Hertz, his auditory thresholds were 5, 5, 5, 15, and 10, 
respectively.  A Report of Medical Assessment associated with 
the veteran's retirement in April 1999 did not include an 
examination of the veteran's hearing. 

The veteran was afforded a VA examination in October 1999.  
Upon examination, the veteran complained of hearing loss and 
some tinnitus in both ears.  The examiner noted that the 
veteran had a history of exposure to excessive noise during 
his time in service.  The veteran was given a hearing 
examination using frequencies 500, 1000, 2000, 3000, and 4000 
Hertz.  His right ear auditory thresholds were 15, 20, 20, 
30, and 30 respectively.  The veteran was also given a speech 
recognition test, on which he scored 96 percent.  The veteran 
was diagnosed with mild to moderate sensorineural hearing 
loss in both ears, with the results adequate for rating.  

A copy of an audiological examination conducted in April 2000 
was submitted by the veteran.  His hearing was tested at 
frequencies ranging from 250 to 8000 Hertz.  At frequencies 
500, 1000, 2000, 3000, and 4000 Hertz, the veteran's right 
ear auditory thresholds were 10, 10, 10, 30 and 30.  The 
examiner noted that the veteran had a history of 
sensorineural hearing loss in both ears with the left ear's 
loss being greater than that of the right.  

The veteran was provided a second VA examination in September 
2000.  The examiner reviewed the claims file in conjunction 
with the examination, and provided a summary of many of the 
relevant findings on record specific to the previous right 
ear hearing examinations.  Upon examination, the veteran 
complained of hearing loss in both ears.  The examiner 
measured the veteran's puretone thresholds at frequencies 
500, 1000, 2000, 3000, and 4000 Hertz.  His right ear 
auditory thresholds were correspondingly 10, 15, 15, 30, and 
30.  Additionally, his speech recognition was 96 percent.  
The examiner acknowledged both the veteran's exposure to 
noise and his age and asserted that they both contributed to 
his decrease in hearing.  In an addendum made by the examiner 
one week following the examination, it was noted that the 
veteran was too young to suffer from a presbycusis hearing 
loss.  

The Board has carefully reviewed the evidence and statements 
made in support of the veteran's claim; however, absent 
clinical findings that the veteran suffers from a current 
hearing loss disability, as defined in 38 C.F.R. § 3.385, 
service connection for high frequency hearing loss of the 
right ear is not warranted at this time.  

The October 1999 VA examiner indicated that the veteran 
suffered from mild to moderate sensorineural hearing loss in 
"both" ears and that both were adequate for rating.  
However, the objective findings of his examination reported 
that none of the veteran's auditory thresholds reached above 
40 on any frequency, or 26 or greater on at least three 
frequencies.  Instead, the veteran's October 1999 examination 
showed results of 15, 20, 20, 30, and 30.  Further, the 
veteran's September 2000 VA examination listed the veteran's 
auditory thresholds at 10, 15, 15, 30 and 30.  This is not 
considered a hearing loss disability for VA purposes.  See 38 
C.F.R. § 3.385.  Service connection cannot be granted without 
medical evidence of a current disability.  See Pond v. West, 
12 Vet. App. 341, 346 (1999)

In short, as defined by applicable VA regulations, the Board 
finds that the veteran does not have a current right ear 
hearing loss disability for which service connection may be 
granted.  While the Board recognizes the veteran's sincere 
belief in the merits of his claim, his right ear hearing loss 
does not amount to a disability at this time for purposes of 
service connection.  Therefore, the preponderance of the 
evidence is against the veteran's claim for service 
connection for high frequency hearing loss of the right ear.  
The Board has considered the benefit of the doubt rule.  
However, as the preponderance of the evidence is against the 
veteran's claim, the evidence is not in equipoise, and there 
is no basis to apply the rule in this case.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1990). 



ORDER

Entitlement to service connection for high frequency hearing 
loss of the right ear is denied.  



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

